
	

115 HRES 1005 RH: Directing the Secretary of Homeland Security to transmit certain documents to the House of Representatives relating to the border security policies, procedures, and activities as such relate to the interdiction of families by the U.S. Border Patrol between ports of entry.
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 178
		115th CONGRESS
		2d Session
		H. RES. 1005
		[Report No. 115–877]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2018
			Mr. Thompson of Mississippi submitted the following resolution; which was referred to the Committee on Homeland Security
		
		July 26, 2018Additional sponsor: Ms. Jackson Lee
			July 26, 2018
			Reported adversely from the Committee on Homeland Security, referred to the House Calendar, and ordered to be printed
		
		RESOLUTION
		Directing the Secretary of Homeland Security to transmit certain documents to the House of
			 Representatives relating to the border security policies, procedures, and
			 activities as such relate to the interdiction of families by the U.S.
			 Border Patrol between ports of entry.
	
	
 That, not later than 14 days after the date of the adoption of this resolution, the Secretary of Homeland Security is directed to transmit to the House of Representatives, to the extent that such information is in the possession of the Secretary, copies of any document, record, memo, correspondence, or other communication or any portion of any such communication of the U.S. Border Patrol that refers or relates to the interdiction of families between ports of entry, including the following:
 (1)U.S. Border Patrol policies, procedures, and activities as such relate to the interdiction of families between ports of entry.
 (2)Procedures disseminated within the U.S. Border Patrol on how interdicted families, including families with small children, are to be treated and processed.
 (3)All records made at or near the time that a family is interdicted between ports of entry by the U.S. Border Patrol from June 2016 through June 2018, regarding such interdiction, including any such records or information regarding the following:
 (A)The ages of children interdicted and what actions were taken with respect to such children. (B)The number of criminal referrals made by the U.S. Border Patrol, including for trafficking children.
				
	
		July 26, 2018
		Reported adversely from the Committee on Homeland Security, referred to the House Calendar, and ordered to be printed
